DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0144209 A1) in view of Hibbard et al (WO 2018/048575 A1).
Regarding claims 1, 7, 11, 18, 20, Kim et al discloses a method for decision support in a medical therapy system and a medical imaging system for therapy decision support, the method comprising: acquiring (paragraph [0040]) a medical scan of a patient (paragraph [0006]; generating (paragraph [0042]) a prediction (paragraphs [0006]-[0007], [0051]) of outcome from therapy for the patient, the outcome generated by a machine-learned multi-task generator having been trained based with both image feature error and outcome error (back propagating error) (paragraph [0081], [0118]); determining objects of interest for the patient based on a calibration relating the outcome, and a time-to-event; and display the experimental results (See Abstract and Figs. 17, 18); and a physician selected  determined experimental results with respective estimates of local failure probabilities (paragraph [0173]).  Kim et al does not specifically disclose displaying the dose based on the determined outcome.  Hibbard et al discloses a system and method for learning models of radiotherapy treatment plans to predict radiotherapy dose distributions, comprising: a user interface and display communicatively coupled to the image processor (14) (paragraph [0034]); a neural network model to predict at least one of a fluence map and a dose map based on the one or more three-dimensional medical images and the one or more three-dimensional anatomy maps and to generate a three-dimensional dose distribution based on the neutral network prediction (paragraph [0010]); and estimate failure probabilities (paragraph [0011]).  Thus, it would have been obvious to modify Kim et al to display the dose based on the determined outcome as taught supra by Hibbard et al, so as to enable means for medical professionals to select treatments based on specific characteristics of patients and their diseases to avoid treatment resistance and recurrence. 

    PNG
    media_image1.png
    690
    382
    media_image1.png
    Greyscale

Regarding claims 2, 13, Kim et al discloses wherein determining comprises determining based on the calibration being a regression from a cohort used to train the machine-learned multi-task generator (paragraph [0049]).
	Regarding claim 3, Hibbard et al discloses wherein determining based on the calibration being a regression comprises determining where the regression is a Fine and Gray regression (paragraph [0147]).
Regarding claim 4, Kim et al discloses wherein determining comprises determining the dose wherein the outcome has a probability of failure of less than a configurable percentage (paragraph [0012]).
	Regarding claim 5, Kim et al discloses wherein determining comprises determining with 

the calibration being for a histological subtype for the patient (paragraphs [0003]-[0006]).
	Regarding claims 6, 17, Kim et al discloses wherein determining comprises determining with
the dose modeled as a continuous variable (weighted value) in the calibration (paragraph [0102]).
Regarding claims 8, 14, Kim et al discloses wherein determining comprises determining with the calibration comprising a nomogram (i.e. generating an activation map for each of the objects of interest by accumulating the feature maps, calculating a representative value of each of the objects of interest by aggregating activation values included in a corresponding activation map, determining an error by comparing classification results determined using the representative value of each of the objects of interest with the given classification results; and updating a CNN-based object recognition model by back-propagating the error) (paragraph [0013]).
Regarding claims 9, 19, Kim et al discloses wherein determining comprises determining with the calibration, the calibration based on estimation of a cumulative incidence function (paragraph [0084]).
Regarding claim 12, Kim et al discloses wherein the medical imager comprises a computed tomography imager (paragraph [0049]), and wherein the multi-task trained network was trained using a first loss for image features based on handcrafted radiomics and using a second loss for outcome (paragraph [0006]).
	Regarding claim 15, Kim et al discloses wherein the threshold probability comprises a clinician configurable percentage (paragraph [0049]).
	Regarding claim 16, Hubbard et al discloses wherein the regression is for a histological subtype for the patient (paragraph [0064]).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art fails to disclose or reasonably suggest wherein displaying the report comprises displaying the dose as a suggested dose with an estimated failure probability for the suggested dose and further comprises displaying a physician prescribed dose and an estimated failure probability for the prescribed dose, as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/F.P.B./Examiner, Art Unit 2884